

EXHIBIT 10.6


TRANSACTION SYSTEMS ARCHITECTS, INC.
2000 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
 
as amended by the Board of Directors on March 7, 2006
 


 
1. Purpose of the Plan. The purpose of the Transaction Systems Architects, Inc.
2000 Non-Employee Director Stock Option Plan is to promote the long-term growth
of the Company by increasing the proprietary interest of Non-Employee Directors
in the Company and to retain highly qualified and capable Non-Employee
Directors.
 
2. Definitions. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:
 
“Board” means the Board of Directors of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Company” means Transaction Systems Architects, Inc.
 
“Disability” shall mean permanent and total disability as defined in Section
22(e)(3) of the Code.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” shall mean the closing price (last trade) on the date in
question, as such price is reported by the National Association of Securities
Dealers on the Nasdaq National Market or any successor system for a share of
Class A Common Stock of the Company.
 
“Option” means an option to purchase Shares awarded under Section 4.
 
“Option Grant Date” means May 5, 2000.
 
“Optionee” means a Non-Employee Director of the Company to whom an Option has
been granted.
 
“Non-Employee Director” means a director of the Company who is not an employee
of the Company or any subsidiary of the Company.
 
“Plan” means the Transaction Systems Architects, Inc. 2000 Non-Employee Director
Stock Option Plan, as amended from time to time.
 
“Shares” means shares of the Class A Common Stock of the Company.
 
“Stock Option Agreement” means a written agreement between a Non-Employee
Director and the Company evidencing an Option in such form as the Committee
shall approve.
 
3. Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board, or such other committee of the Board as may
be directed by the Board consisting of no less than two persons (the
“Committee”). Alternatively, the Board may elect to administer the Plan in whole
or in part in which case references to the Committee herein shall also mean the
Board, as applicable. All members of the committee shall be “Non-Employee
Directors” within the meaning of Rule 16b-3 under the Exchange Act. The
Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Board. The Committee shall be authorized to interpret the Plan
and may, from time to time, adopt, amend and rescind such rules, regulations and
procedures as it may deem advisable to implement and administer the Plan. The
interpretation and construction by the Committee of any provision of the Plan,
any Option granted hereunder or any agreement evidencing any such Option shall
be final, conclusive and binding upon all parties.
 
All expenses and liabilities incurred by the Committee in the administration of
the Plan shall be borne by the Company. The Committee may employ attorneys,
consultants, accountants or other persons in connection with the administration
of the Plan. The Company, and its officers and directors, shall be entitled to
rely upon the advice, opinions or valuations of any such persons. No member of
the Board or the Committee shall be liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan or any
Option granted hereunder.
 
The Committee shall have full power and authority to interpret and construe the
Plan and adopt such rules and regulations as it shall deem necessary and
advisable to implement and administer the Plan. All such interpretations, rules
and regulations shall be conclusive and binding on all parties.
 
4. One Time Option Grant. On the Option Grant Date, each person who is a
Non-Employee Director as of such date shall be granted an Option to purchase
6,250 Shares. Each Option granted under the Plan shall be evidenced by a Stock
Option Agreement. No person shall have any rights under any Option granted under
the Plan unless and until the Company and the person to whom such Option shall
have been granted shall have executed and delivered a Stock Option Agreement.
 
5. Eligibility. Non-Employee Directors of the Company shall be eligible to
participate in the Plan in accordance with Section 4.
 
6. Shares Subject to the Plan. Subject to adjustment as provided in Section 11,
the aggregate number of Shares which may be issued or delivered upon the
exercise of Options shall not exceed 25,000 Shares. The Shares that may be
subject to Options granted under this Plan may be either authorized and unissued
shares or shares reacquired at any time and now or hereafter held as treasury
stock as the Committee may determine.
 
7. Non-Transferability of Options. Options shall not be transferable otherwise
than by will or the laws of descent and distribution, or pursuant to a domestic
relations order (within the meaning of Rule 16a-12 of the Securities Exchange
Act of 1934, as amended), and during an Optionee’s lifetime an Option shall be
exercisable only by the Optionee or any permitted transferee.
 
8. Non-Qualified Options. Each Option issued hereunder shall not constitute nor
be treated as an “incentive stock option” as defined in Section 422 of the Code
or an option described in Section 423(b) of the Code and will be a
“non-qualified stock option” for federal income tax purposes.
 
9. Exercise Price. The Option exercise price per share under each Option shall
be equal to 100% of the Fair Market Value per Share subject to the Option on the
Option Grant Date.
 
10. Exercise of Options. An Option may not be exercised during the first year
after the Option Grant Date. After the first anniversary of the Option Grant
Date, it may be exercised as to not more than 33-1/3% of the Shares available
for purchase under the Option and, after the second and third anniversaries of
the Option Grant Date, it may be exercised as to not more than an additional
33-1/3% of such shares plus any shares as to which the Option might theretofore
have been exercisable but shall not have been exercised. No option shall be
exercised later than ten years after the Option Grant Date.
 
Except as provided in this Section 10, all Options granted to a Non-Employee
Director shall automatically be forfeited by such person at the time such person
shall cease to be a Non-Employee Director provided that an Optionee may exercise
vested options within 30 days after termination unless the termination of a
Non-Employee Director’s service on the Board results from an act of (a) fraud or
intentional misrepresentation or (b) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any direct or indirect
majority-owned subsidiary of the Company, by such Non-Employee Director. The
determination of whether termination results from such act shall be made by the
Board, whose determination shall be conclusive. If service by the Optionee as a
Non-Employee Director terminates by reason of Disability, the unexercised
portion of any Option held by such Optionee at that time may be exercised within
one year after the date on which the Optionee ceased to serve as a Non-Employee
Director, but no later than the date the Option expires, and to the extent that
the Optionee could have otherwise exercised such Option if it had been
completely exercisable. To the extent that the Optionee is not entitled to
exercise the Option on such date, or if the Optionee does not exercise it within
the time specified, such Option shall terminate. The Committee shall have the
authority to determine the date an Optionee ceases to serve as a Non-Employee
Director by reason of his Disability. If an Optionee dies while serving as a
Non-Employee Director of the Company (or dies within a period of 30 days after
termination of his service as a Non-Employee Director for any reason other than
Disability or within a period of one year after termination of his service as a
Non-Employee Director by reason of Disability), the unexercised portion of any
Option held by such Optionee at the time of his death may be exercised within
one year after the date of such Optionee’s death, but no later than the date the
Option expires, and to the extent that the Optionee could have otherwise
exercised such Option if it had been completely exercisable. Such Option may be
exercised by the executor or administrator of the Optionee’s estate or by any
person or persons who shall have acquired the Option directly from the Optionee
by bequest or inheritance. To the extent that the Option is not entitled to be
exercised on such date or if the Option is not exercised within the time
specified, such Option shall terminate.
 
An Option may not be exercised for a fraction of a Share. An Option shall be
deemed to be exercised when written notice of such exercise has been given to
the Company in accordance with the terms of the Stock Option Agreement by the
Optionee entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.
Payment for the Shares upon exercise of an Option shall be made in cash, by
certified check, or if authorized by the Committee, by delivery of other Shares
having a Fair Market Value on the date of delivery equal to the aggregate
exercise price of the Shares as to which the Option is being exercised, or if
authorized by the Committee, by authorizing the Company to withhold from the
total number of Shares to be acquired upon exercise of an Option that number of
Shares having an aggregate Fair Market Value (as of the date the withholding is
effected) that would equal the aggregate exercise price of the Shares as to
which the Option is being exercised, or by any combination of such methods of
payment or by any other method of payment that may be permitted under applicable
law and authorized by the Committee. Each exercise of an Option shall reduce, by
an equal number, the total number of Shares that may thereafter be purchased
under such Option.
 
11. Adjustments. In the event that the outstanding Shares shall be increased or
decreased or changed into or exchanged for a different number or kind of shares
of stock or other securities of the Company or of another corporation, effected
without the receipt of consideration by the Company, through reorganization,
merger or consolidation, recapitalization, reclassification, stock split,
reverse stock split, split-up, combination or exchange of shares or declaration
of any dividends payable in Shares, the Board shall appropriately adjust,
subject to any required action by the stockholders of the Company, (i) the
number of Shares (and the Option exercise price per share) subject to the
unexercised portion of any outstanding Option (to the nearest possible full
share), and (ii) the number of Shares for which Options may be granted under the
Plan, as set forth in Section 6 hereof, and such adjustments shall be final,
conclusive and binding for all purposes of the Plan. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an Option.
 
Notwithstanding the foregoing, in the event of (i) any offer or proposal to
holders of the Company’s Shares relating to the acquisition of their shares,
including, without limitation, through purchase, merger or otherwise, or (ii)
any transaction generally relating to the acquisition of substantially all of
the assets or business of the Company, or (iii) the dissolution or liquidation
of the Company, the Committee may make such adjustment as it deems equitable in
respect of outstanding Options (and in respect of the Shares for which Options
may be granted under the Plan), including, without limitation, the revision,
acceleration, cancellation, or termination of any outstanding Options, or the
change, conversion or exchange of the Shares under outstanding Options (and of
the Shares for which Options may be granted under the Plan) into or for
securities or other property of another corporation. Any such adjustments by the
Committee shall be final, conclusive and binding for all purposes of the Plan.
 
12. Amendment of the Plan. The Board may amend the Plan from time to time as it
deems desirable in its sole discretion without approval of the stockholders of
the Company, except to the extent stockholder approval is required by Rule 16b-3
of the Exchange Act, applicable NASDAQ National Market or stock exchange rules,
applicable Code provisions, or other applicable laws or regulations.
 
13. Termination of the Plan. The Board may terminate the Plan at any time in its
sole discretion. No Option may be granted hereunder after termination of the
Plan. The termination or amendment of the Plan shall not alter or impair any
rights or obligations under any Option previously granted under the Plan in any
material adverse way without the affected Optionee’s consent.
 
14. Modification, Extension and Renewal of Options. Within the limitations of
the Plan and subject to Section 11, the Committee may modify, extend or renew
outstanding Options or accept the cancellation of outstanding Options for the
granting of new Options in substitution therefor. Notwithstanding the preceding
sentence, except for any adjustment described in Section 11, (i) no modification
of an Option shall, without the consent of the Optionee, alter or impair any
rights or obligations under any Option previously granted under the Plan in any
material adverse way without the affected Optionee’s consent, and (ii) the
exercise price of outstanding Options may not be altered, amended or modified.
 
15. Governing Law. The Plan and all Stock Option Agreements executed in
connection with the Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to conflict of laws
principles.
 
16. Successors. This Plan is binding on and will inure to the benefit of any
successor to the Company, whether by way of merger, consolidation, purchase, or
otherwise.
 
17. Severability. If any provision of the Plan or any Stock Option Agreement
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan or such agreement, and the
Plan and such agreement shall each be construed and enforced as if the invalid
provisions had never been set forth therein.
 
18. Plan Provisions Control. The terms of the Plan govern all Options granted
under the Plan, and in no event will the Committee have the power to grant any
Option under the Plan that is contrary to any of the provisions of the Plan. In
the event any provision of any Option granted under the Plan shall conflict with
any term in the Plan, the term in the Plan shall control.
 
19. Headings. The headings used in the Plan are for convenience only, do not
constitute a part of the Plan, and shall not be deemed to limit, characterize,
or affect in any way any provisions of the Plan, and all provisions of the Plan
shall be construed as if no captions had been used in the Plan.
 
20. Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any Shares which are subject to an Option unless and
until such person becomes a stockholder of record with respect to such Shares.
 